Sanders, Chief Judge
(concurring):
I fully concur, with the following additional analysis.
There are a wide variety of opinions regarding helicopters. Doubtless, some people think they are among the loveliest creations of humankind. Other people think they are noisy and dangerous. In other words, some people like helicopters; other people don’t. The question is not what we think about helicopters. Rather, the question is what Myrtle Beach Farms thinks about them. Under the deed restriction, Myrtle Beach Farms, and only Myrtle Beach Farms, has the right to approve or reject a proposed use of the property. Anyone else’s opinion is beside the point. The only limitation on the right of Myrtle Beach Farms is that its approval must not be “unreasonably withheld.” It is not unreasonable for a property owner not to want a helicopter constantly taking off and landing near his or her property. This conclusion is not only a matter of common sense, it is supported by the record in this case. Two nearby homeowners testified that, as often as every fifteen minutes, the defendant’s helicopter caused violent vibrations within their homes and noise levels which interfered with conversations. Cf. Palmetto Dunes Resort v. Brown, 287 S.C. 1, 7, 336 S.E. (2d) 15, 19 (Ct. App. 1985) (“[A]lthough people may reasonably differ as to whether a house is aesthetically appropriate, the covenant is unambiguous in leaving this solitary judgment to Palmetto Dunes.”).
*99I also agree that the structures on the property are not temporary structures within the meaning of the restriction. Of course, no product of human endeavor is permanent in the sense that it can endure forever. Percy Bysshe Shelly, “Ozmandias” (1818).